


110 HR 1924 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1924
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Meek of Florida
			 (for himself and Mr. Herger)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  credit rate parity for all renewable resources under the electricity production
		  credit.
	
	
		1.Credit rate parity for all
			 renewable resources under electricity production credit
			(a)In
			 generalSection 45(b)(4)(A)
			 of the Internal Revenue Code of 1986 (relating to credit rate) is amended by
			 inserting and before 2007 after 2003.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after December 31, 2006.
			
